PROVOSTY, J.
[1] The accused, charged with having sold intoxicating liquors without a license, called for a bill of particulars that should set forth the date and place of the sale, the hind and quantity of the liquors, and the name of the person to whom sold. All these particulars were furnished him, except the name of the person to whom the liquors were sold. To the latter he was not entitled. State v. Munlin, 133 La. 60, 62 South. 351.
[2] In the brief the statement is made that the accused was convicted upon the testimony of the person to whom the liquors were sold, and that it has been found out since the trial that these persons were unreliable witnesses; and it is said that by not furnishing the names of these persons the prosecution deprived the accused of his right to impeach these witnesses.
This court cannot consider statements of facts appearing in the brief only, not in the record.
Judgment affirmed.